EXHIBIT 10.1

AMENDMENT NO. 11
TO
LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 11 ("Amendment No. 11") is entered into as of
March 8, 2005 by and between SYSTEMAX INC., a corporation organized under the
laws of the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC., a
corporation organized under the laws of the State of Delaware ("SMI"), GLOBAL
COMPUTER SUPPLIES INC., a corporation organized under the laws of the State of
New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized under
the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a corporation
organized under the laws of the State of Florida ("Tiger"), DARTEK CORPORATION,
a corporation organized under the laws of the State of Delaware ("Dartek"),
NEXEL INDUSTRIES, INC., a corporation organized under the laws of the State of
New York ("NII"), MISCO AMERICA INC., a corporation organized under the laws of
the State of Delaware ("Misco"), ONREBATE.COM INC. (formerly known as SYSTEMAX
RETAIL SALES INC.), a corporation organized under the laws of the State of
Delaware ("OCI"), PAPIER CATALOGUES, INC., a corporation organized under the
laws of the State of New York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation
organized under the laws of the State of New York ("CDS"), MILLENNIUM FALCON
CORP., a corporation organized under the laws of the State of Delaware ("MFC"),
TEK SERV INC., a corporation organized under the laws of the State of Delaware
("TSI"), B.T.S.A., Inc., a corporation organized under the laws of the State of
New York ("BTSA"), PROFIT CENTER SOFTWARE INC., a corporation organized under
the laws of the State of New York ("PCS"), GLOBAL GOV'T/EDUCATION SOLUTIONS
INC., a corporation organized under the laws of the State of Delaware ("GGES")
and SYX DISTRIBUTION INC., a corporation organized under the laws of the State
of Delaware ("SYXD") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, OCI, PCI,
CDS, MFC, TSI, BTSA, PCS, GGES and SYXD, each a "Borrower" and jointly and
severally the "Borrowers"), the lenders who are parties to the Loan Agreement,
as defined herein ("Lenders") and JPMORGAN CHASE BANK, N.A., as agent for the
Lenders ("Agent").

BACKGROUND

           Borrowers, Agent and Lenders are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as amended by Amendment No. 1 to Loan and
Security Agreement dated as of September 1, 2001, Amendment No. 2 to Loan and
Security Agreement and Consent dated as of December 13, 2001, Amendment No. 3 to
Loan and Security Agreement dated as of December 20, 2001, Amendment No. 4 to
Loan and Security Agreement and Consent dated as of April 18, 2002, Amendment
No. 5 and Waiver to Loan and Security Agreement dated as of June 30, 2002,
Amendment No. 6 to Loan and Security Agreement dated as of September 22, 2003,
Amendment No. 7 to Loan and Security Agreement dated as of November 17, 2003,
Joinder and Amendment No. 8 dated as of May 10, 2004, Amendment No. 9 to Loan
and Security Agreement dated as of July 2, 2004, and Amendment No. 10 to Loan
and Security Agreement dated as of December 9, 2004, and as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which the Lenders provided the Borrowers with certain
financial accommodations.

           Borrowers have requested Agent and Lenders to (a) extend the
Termination Date from March 31, 2005 to September 30, 2006 and (b) increase the
maximum amount of Letters of Credit which may be issued under the terms of the
Loan Agreement from $12,000,000 to $15,000,000. Agent and Lenders are willing to
so amend the Loan Agreement on the terms and conditions hereafter set forth.

           NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

           1.     Definitions.      All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

           2.     Amendment to Loan Agreement.      Subject to satisfaction of
the conditions precedent set forth in Section 3 below, the Loan Agreement is
hereby amended as follows:

                (a)     The definition of "Termination Date" set forth in
Section 1.2 is hereby amended and restated in its entirety as follows:

Termination Date" shall mean September 30, 2006.


                (b)     The penultimate sentence appearing in Section 2.8 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

The maximum amount of outstanding Letters of Credit shall not exceed $15,000,000
in the aggregate at any time.


           3.     Conditions of Effectiveness.      This Amendment No. 11 shall
become effective as of the date upon which Agent shall have received (a) six (6)
copies of this Amendment No. 11 executed by Borrowers, each of the Lenders and
each Guarantor, (b) a certain fee letter dated as of the date hereof executed by
Borrowers and each Guarantor, together with payment in full of the fee set forth
therein, and (c) such other certificates, instruments, documents, agreements and
opinions of counsel as may be required by Agent or its counsel, each of which
shall be in form and substance satisfactory to Agent and its counsel.

           4.     Release.      Each Borrower hereby releases, remises, acquits
and forever discharges each Lender and Agent and each Lender's and Agent's
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Amendment No. 11, the Loan Agreement or the Other Documents
(all of the foregoing hereinafter called the "Released Matters"). Each Borrower
acknowledges that the agreements in this Section are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters.

           5.     Representations and Warranties.      Borrowers hereby
represent and warrant as follows:

                (a)     This Amendment No. 11, and the Loan Agreement, as
amended hereby, constitute legal, valid and binding obligations of Borrowers and
are enforceable against Borrowers in accordance with their respective terms.

                (b)     Upon the effectiveness of this Amendment No. 11, each
Borrower hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement and agree that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment No. 11.

                (c)     No Event of Default or Default has occurred and is
continuing or would exist, after giving effect to this Amendment No. 11.

                (d)     Borrowers have no defense, counterclaim or offset with
respect to the Loan Agreement.

           6.     Effect on the Loan Agreement.

                (a)     Upon the effectiveness of this Amendment No. 11, each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof,"
"herein" or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

                (b)     Except as specifically amended herein, the Loan
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

                1.1 (c)     The execution, delivery and effectiveness of this
Amendment No. 11 shall not operate as a waiver of any right, power or remedy of
Agent or any Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

           7.       Governing Law.      This Amendment No. 11 shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of New York.

           8.       Headings.      Section headings in this Amendment No. 11 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 11 for any other purpose.

           9.     Counterparts; Telecopied Signatures.      This Amendment No.
11 may be executed by the parties hereto in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall be
deemed to constitute one and the same agreement. Any signature delivered by a
party via telecopier shall be deemed to be an original signature hereto.

           IN WITNESS WHEREOF, this Amendment No. 11 has been duly executed as
of the day and year first written above.

SYSTEMAX INC.


By:  /s/ Steven M. Goldschein                    
       Name:  Steven M. Goldschein
       Title:    Senior Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV'T/EDUCATION SOLUTIONS INC.
SYX DISTRIBUTION INC.


By:  /s/ Steven M. Goldschein                    
       Name:  Steven M. Goldschein
       Title:    Vice President

JPMORGAN CHASE BANK, N.A., as Lender and as Agent


By:  /s/ Donna M. DiForio                       
    Name:  Donna M. DiForio
    Title:    Vice President

TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By:  /s/ James De Santis                       
Its:  Duly Authorized Signatory

GMAC COMMERCIAL FINANCE LLC,
as Lender


By:  /s/ Harvey Winter                    
Its:  Vice President


ACKNOWLEDGED AND AGREED:

SYSTEMAX SUWANEE LLC

By:  Systemax Inc., Member


By:  /s/ Steven M. Goldschein                      
       Name:  Steven M. Goldschein
       Title:    Senior Vice President

THE MILLENNIUM GROUP LLC

By:  /s/ Steven M. Goldschein                      
       Name:  Steven M. Goldschein
       Title:    Vice President

SYSTEMAX SERVICES INC.

By:  /s/ Steven M. Goldschein                      
       Name:  Steven M. Goldschein
       Title:    Vice President
 
